Filed 7/25/13 In re David T. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re DAVID T., a Person Coming Under
the Juvenile Court Law.
                                                                 D063280
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J232499)

         v.

DAVID. T.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Carlos

Armour, Judge. Affirmed.



         Reed Webb, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         David T. admitted count 1 in the wardship petition that alleged: "On or about

November 14, 2012, [David T.] did unlawfully commit an assault upon Sedryc
Dees-Mueller with a deadly weapon and instrument, in violation of [Penal Code section

245, subdivision (a)(1)], a felony." Count 2 and all attendant allegations were dismissed.

He was declared a ward of the court under section 602 of the Welfare and Institutions

Code, and placed on probation subject to a commitment to Breaking Cycles for a period

not to exceed 365 days.

       David T. appeals. We affirm the judgment.

                                           FACTS

       Sedryc Dees-Mueller was seriously injured in a gang fight when stabbed with a

knife. David T. initially disclosed to a probation officer and in a letter to the court that he

was present at the fight as a member of one of the gangs, but did not personally stab

Mr. Dees-Mueller. However, in open court after extensive admonitions by the trial

judge, he admitted he stabbed Mr. Dees-Mueller.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel identifies as possible, but not arguable, an issue of

"whether the court could proceed with a minor's admission when he denies guilt, both to

the probation officer and in a letter addressed to the court, saying that he takes

responsibility for the crime on the basis that he was present when it took place and that he

now believes that he should not have been there at the time."



                                              2
       We granted David T. permission to file a supplemental brief on his own behalf,

but he has not responded. A review of the record pursuant to People v. Wende, supra, 25
Cal. 3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues, and David T. has been competently represented by counsel on

this appeal.

                                    DISPOSITION

       The judgment is affirmed.




                                                                        McDONALD, J.

WE CONCUR:


McCONNELL, P. J.


O'ROURKE, J.




                                           3